Citation Nr: 1732566	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-33 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include bipolar disorder and posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2017, the Board remanded the matter for due process considerations.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In connection with his appeal, the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge, to be held in September 2016.  The week before the hearing, the Veteran telephoned the RO and indicated that he wished to cancel the hearing.  Absent a further hearing request, the Board will proceed with consideration of the appeal based on the evidence of record.  


FINDINGS OF FACT

1.  A psychiatric disability, to include bipolar disorder, was not present during active service and the record contains no indication that any current psychiatric disability, to include bipolar disorder, is causally related to the Veteran's active service or any incident therein.  

2.  The Veteran does not currently have PTSD.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include bipolar disorder and PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125(2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Factual Background

The Veteran's service treatment records are negative for findings of a psychiatric disability.  At his March 1973 military separation medical examination, the Veteran reported a history of depression or excessive worry due to personal problems.  He denied having or ever having had frequent trouble sleeping, loss of memory or amnesia, periods of unconsciousness, or nervous trouble of any sort.  Psychiatric evaluation was normal.  

In January 2011, the Veteran submitted an original application for VA compensation benefits, seeking service connection for anxiety and bipolar disorder, which he indicated had been present since June 1975.  

In pertinent part, VA clinical records received in support of the claim show that in June 2007, the Veteran was seen for a mental health evaluation after which he was diagnosed as having bipolar disorder type II, most recently depressed.  At that time, a PTSD screen was performed and the results were negative.  The Veteran denied ever having had any experiences that were so frightening, horrible, or upsetting that in the past month, he had any nightmares about it or thought about it when he did not want to.  He also denied avoidance, hypervigilance, an increased startle response, feeling numb or detached from others, activities or his surroundings.  

During a June 2010 VA psychiatry visit, the Veteran reported that he had started treatment for Bipolar disorder in 1993 and had been on Lithium and Wellbutrin for the past 12 years.  The Axis I diagnosis was Bipolar, mixed.  

In December 2010, the Veteran claimed that he recalled his experiences in Vietnam "every day."  He indicated that he had dreams, but not nightmares and "if I hear a loud noise or explosion I don't jump or anything."  He indicated that he had been advised by his Veteran friends at church to "go on disability" and file for a "PTSD" claim.  The assessment of the Veteran's treating psychiatrist was Bipolar disorder, Type II, and Anxiety disorder, NOS.  The psychiatrist noted that although the Veteran had been advised to file for PTSD disability, he did not exhibit the symptoms to meet the criteria for such a diagnosis.  At that time, a PTSD screen was performed and the results were again negative.  The Veteran denied ever having had any experiences that were so frightening, horrible, or upsetting that in the past month, he had any nightmares about it or thought about it when he did not want to.  He also denied avoidance, hypervigilance, an increased startle response, feeling numb or detached from others, activities or his surroundings.  

Subsequent VA clinical records show that the Veteran was examined in the mental health clinic on multiple subsequent occasions and was consistently diagnosed as having Bipolar disorder type II, stable on medications, with no indication of PTSD. 

At a VA medical examination in August 2011, the examiner noted that the Veteran had combat experiences in Vietnam in 1970.  His military occupational specialty was administrative specialist.  She noted that the Veteran had been under VA treatment for Bipolar disorder and anxiety and had a history of psychiatric hospitalizations at private facilities in 1993 and 1998.  The examiner indicated that based on a clinical interview of the Veteran, he met the DSM-IV criteria for a diagnosis of Bipolar disorder.  She concluded that the condition was not related to the Veteran's service.  She noted that the Veteran did not seek treatment for depression during active duty; rather, he just indicated some depression due to personal problems on his separation physical.  She further noted that although Bipolar disorder could have its initial manifestation during an individual's 20's, the Veteran's depression did not appear to be of such severity as to warrant clinical attention at that time.  Furthermore, he did not seek any psychiatric treatment until 1993 (at which time he was initially diagnosed with Bipolar Disorder) almost 20 years after his discharge from the service.  Given these facts, the examiner concluded that it is less likely as not that the Veteran's Bipolar disorder is the same as or the result of the depression noted at the end of his service.

In a November 2012 statement, the Veteran indicated that although his Bipolar disorder was not diagnosed until 2003, he first started noticing a change in his mood and behavior in 1973.  

In a February 2014 statement, the Veteran indicated that during his tour of duty in Vietnam, he had been in constant fear for his life.  He indicated that he had hypervigilance, an exaggerated startle response, nightmares, and intrusive memories.

In March 2015, the Veteran underwent VA PTSD examination.  The examiner indicated that based on the records reviewed and a clinical evaluation of the Veteran, a diagnosis was PTSD was not appropriate.  He noted that the Veteran's current mental condition was Bipolar Disorder, which was stable with ongoing medication therapy.  The examiner indicated that the Veteran did not meet the DSM-V criteria for PTSD as he experienced select symptoms from an unspecified Trauma-and-Stress-related condition but his emotional reaction did not rise to a level that interferes with or impairs functioning and did not warrant a separate psychiatric diagnosis.  

In a separate March 2015 examination report, the VA psychologist concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5.  The examiner noted that due to inconsistencies in the record, psychological testing was administered to discriminate between the presence of psychopathology or cognitive defect versus the presence of feigned symptoms.  A total score above the recommended cutoff indicates an attempt to intentionally portray oneself in a negative light.  The examiner noted that the Veteran had obtained a total score that was "FAR ABOVE" the modified cutoffs, suggesting that he endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders.  His test results showed symptom exaggerations and fabrications.  His response set weakened the validity of his claimed history, symptoms manifestations, and functioning.  The examiner noted that secondary gain factors were associated with the current medico-legal compensation claim process.


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d)(2016).  

In addition to the criteria set forth above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98(1993).  

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3); 75 Fed. Reg. 39,843 (Jul 13, 2010).  

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b) (West 2014).  Under that provision, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, to include Bipolar disorder Type II with anxiety and PTSD.  

After carefully considering the record on appeal in light of the applicable legal criteria, the Board finds that the preponderance of the evidence is against the claim for PTSD.  

At the outset, the Board finds that there is no diagnosis of PTSD in the record.  Service treatment records are negative for any findings, complaints, or treatment referable to PTSD.  As set forth above, the post service VA treatment records noted no mental health treatment for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223 1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110  to require evidence of a present disability to be consistent with congressional intent).  Further, the Board acknowledges the Veteran's statement regarding his stressor.  However, the Board finds that the Veteran's statement is outweighed by the objective medical evidence.  

As discussed above, the Veteran was examined twice by VA examiners and both concluded that he did not meet criteria for a diagnosis of PTSD.  In addition, the March 2015 VA examiner ultimately found that the Veteran's unspecified trauma and stress related condition did not warrant a separate psychiatric diagnosis.  While the Board finds that the Veteran is competent and credible to report his symptoms, the Board finds that the March 2015 VA examiner's report to be of greater probative value given that the examiner reviewed the entire medical history with the express purpose of determining whether the Veteran has PTSD.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Thus, the Board concludes that at no time during the current appeal was the Veteran diagnosed with PTSD, pursuant to the application of DSM, and therefore service connection for PTSD cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. at 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the preponderance of the evidence is against this service connection claim.  See 38 U.S.C.A. § 5107(West 2014).  

Acquired psychiatric disorder

The Veteran also seeks service connection for an acquired psychiatric disorder to include Bipolar disorder type II and anxiety disorder.   

After carefully considering the record on appeal in light of the applicable legal criteria, the Board also finds that the preponderance of the evidence is against a claim of service connection for an acquired psychiatric disability.  In this regard, the most probative evidence establishes that a psychiatric disability did not manifest in service and is not otherwise related to such service.  

As set forth above, the Veteran's service treatment records contain no reference to Bipolar disorder type II or anxiety.  While the Veteran's military medical examination at separation noted depression and anxiety, the Veteran reported at the August 2011VA examination that his depression was due to personal problems.  Additionally, during the August 2011 VA examination, the examiner concluded that the Veteran has a current diagnosis of Bipolar disorder type II with anxiety disorder, however found that this was not related to service.  

Although post service medical records show medical treatment for a psychiatric disability, the VA examiner found that the diagnosis and medical records do not suggest that they are related to military service.  Therefore, while this evidence satisfies the first element of service connection, a current diagnosis, it does not show that the Veteran had symptoms or a diagnosis in service.  

As discussed above, the Board acknowledges the Veteran's assertion that his acquired psychiatric disability is related to military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(finding that a layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge).  However, the Board finds the August 2011 and March 2015 VA examinations to be of high probative value in determining the etiology and nature of the claimed disability as both examiners provided opinions supported by rationale after a thorough review of the record.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000); see also Bloom v. West, 12 Vet. App. 185, 187(1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Further, the Board finds that the record contains no medical opinion which refutes the VA examiners' opinions.  Therefore, the probative evidence of record weighs against a finding of service connection.  

In summary, the Board finds that the most probative evidence shows that the Veteran's acquired psychiatric disability was not causally related to his active service or any incident therein.  Thus, the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disability.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107 (b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include Bipolar disorder Type II with anxiety and PTSD is denied.   



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


